Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 1 of 18



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-21900-CIV-ALTONAGA/Goodman

  LESSIE GLOVER,

         Plaintiff,
  v.

  LLIBERTY MUTUAL INSURANCE
  COMPANY, et al.,

        Defendants.
  __________________________________/

                                               ORDER

         THIS CAUSE came before the Court for a hearing on September 25, 2019, on Defendants,

  Liberty Mutual Insurance Company (“Liberty Mutual”) and LM General Insurance Company’s

  (“LM General[’s]”) Motion to Dismiss Amended Complaint with Prejudice [ECF No. 24], filed

  July 10, 2019. Plaintiff, Lessie Glover, filed an Opposition to Defendants’ Motion to Dismiss

  [ECF No. 32], attaching supporting case law as exhibits [ECF Nos. 32–1 to 32–4]. Defendants

  filed a Reply to Plaintiff’s Opposition [ECF No. 33], to which Plaintiff filed a Surreply in

  Opposition [ECF No. 52]. The parties also filed supplemental authorities. (See [ECF Nos. 53 and

  60]). The Court has carefully considered the parties’ written submissions, the Amended Class

  Action Complaint [ECF No. 11], applicable law, and the parties’ oral arguments.

                                      I.      BACKGROUND

         Plaintiff brings this putative class action alleging a single breach of contract claim against

  both Defendants. (See generally Am. Compl.). Plaintiff was a named insured on a LibertyGuard

  Auto Insurance Policy (“Insurance Policy”) effective July 25, 2016 through July 25, 2017. (See

  id., Ex. A, Insurance Policy [ECF 11-1] 1). Plaintiff alleges Defendants have a practice of refusing
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 2 of 18
                                                             CASE NO. 19-21900-CIV-ALTONAGA


  to pay full Actual Cash Value (“ACV”), including state and local title transfer and vehicle

  registration fees, to first-party total loss insureds like Plaintiff, on physical damage policies

  containing comprehensive and collision coverages. (See id. ¶ 3). Defendants’ failure to pay full

  ACV damaged Plaintiff and members of the proposed Florida class of insureds. (See id.).

         Massachusetts-based Liberty Mutual handles and adjusts insurance claims and is

  responsible for policy language and claims adjustments. (See id. ¶¶ 8, 11). Illinois-based LM

  General is a wholly-owned underwriter of Liberty Mutual, entirely directed and controlled by

  Liberty Mutual. (See id. ¶¶ 9, 10). Liberty Mutual, “including by and through LM General[,]”

  uses the same form language in Plaintiff’s Insurance Policy as it does in the policies of all Class

  Members. (Id. ¶ 14 (alteration added)).

         Defendants’ standardized policy language promises, upon the occurrence of a total loss to

  an insured vehicle, to pay the ACV of the insured vehicle to the insured. (See id. ¶ 15). In this

  regard, the Insurance Policy states:

         A. Our limit of liability for loss will be the lesser of the:

         1. Actual cash value of the stolen or damaged property;

         2. Amount necessary to repair or replace the property with other property of like
         kind and quality.

         However, the most we will pay for loss to any “non-owned auto” which is a trailer
         is $500.

         B. An adjustment for depreciation and physical condition will be made in
         determining actual cash value in the event of a total loss.

  (Insurance Policy 14). 1 According to Plaintiff, under the Insurance Policy and applicable state

  law, ACV equates to the Full Total Loss Payment (“FTLP”) required to replace a vehicle, which



  1
   The Court uses the pagination supplied by the Court’s electronic case management system, which appears
  as a header on all pages filed.
                                                     2
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 3 of 18
                                                             CASE NO. 19-21900-CIV-ALTONAGA


  includes the obligation to pay state and local fees. (See id. ¶¶ 1, 17). Such fees include title transfer

  fees and tag transfer fees, each of which is a mandatory fee imposed by the State of Florida. (See

  id. ¶ 17).

          Plaintiff alleges the “promise to pay ACV –– unlike a true Replacement Cost provision,

  which requires payment of actual costs incurred and does not allow for deductions for depreciation

  or physical condition –– allows for deductions based on the vehicle’s depreciation and condition

  but does not require the costs be incurred.” (Id. ¶ 18). The promise to pay ACV is a predictable

  amount upon which Defendants and insureds can rely. (See id.). The ACV of a vehicle is

  independent from the amount originally paid, if any, for the total-loss vehicle; and the amount

  paid, if any, to replace the total-loss vehicle. (See id.). Given a vehicle’s ACV takes into account

  depreciation, condition, and costs reasonably likely to be incurred in vehicle replacement, the

  promise to pay the ACV of a total-loss vehicle is a promise to pay the FTLP, including underlying

  adjusted vehicle value, plus sales tax, plus title transfer fee ($75.25), plus tag transfer fee ($4.60),

  less any applicable deductible and salvage retention. (See id. ¶ 19).

          Plaintiff owned a vehicle insured under Defendants’ Insurance Policy and was involved in

  an accident. (See id. ¶¶ 20–22). Defendant LM General paid Plaintiff an amount that did not

  include title transfer or tag transfer fees. (See id. ¶¶ 23–26; Ex. C [ECF No. 11-3]). Title transfer

  fees and tag transfer fees are mandatory fees that must be paid to replace any vehicle in Florida.

  (See id. ¶ 27). Defendants, “pursuant to a standard and uniform business practice, never pays [sic]

  insureds FTLP, including title and tag transfer fees, after a total-loss to an insured vehicle,

  notwithstanding its [sic] contractual obligation to do so.” (Id. ¶ 28). “Defendants breached its

  [sic] Insurance Policy with Plaintiff by failing to pay any amount for title transfer fees and tag




                                                     3
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 4 of 18
                                                            CASE NO. 19-21900-CIV-ALTONAGA


  transfer fees when it [sic] paid Plaintiff what it [sic] purported to be the ACV of the total loss of

  the Insured Vehicle.” (Id. ¶ 31).

         The Amended Complaint contains a single breach-of-contract claim, alleging Plaintiff

  “was a party to a contract, the Insurance Policy, with Defendants.” (Id. ¶ 63). The Insurance

  Policy shows the insurer is LM General and not Liberty Mutual. (See Insurance Policy 1).

                                          II.     STANDARD

         “To survive a motion to dismiss [under Rule 12(b)(6)], a complaint must contain sufficient

  factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

  v. Iqbal, 556 U.S. 662, 678 (2009) (alteration added) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 570 (2007)). Although this pleading standard “does not require ‘detailed factual allegations,’

  . . . it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id.

  (alteration added) (quoting Twombly, 550 U.S. at 555). Pleadings must contain “more than labels

  and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

  Twombly, 550 U.S. at 555 (citation omitted). Indeed, “only a complaint that states a plausible

  claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S.

  at 556).

         To meet this “plausibility standard,” a plaintiff must “plead[] factual content that allows

  the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

  Id. at 678 (alteration added) (citing Twombly, 550 U.S. at 556). “The mere possibility the

  defendant acted unlawfully is insufficient to survive a motion to dismiss.” Sinaltrainal v. Coca-

  Cola Co., 578 F.3d 1252, 1261 (11th Cir. 2009) (citation omitted), abrogated on other grounds by

  Mohamad v. Palestinian Auth., 566 U.S. 449 (2012).




                                                    4
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 5 of 18
                                                            CASE NO. 19-21900-CIV-ALTONAGA


         On a motion to dismiss, a court construes the complaint in the light most favorable to the

  plaintiff and accepts its factual allegations as true. See Brooks v. Blue Cross & Blue Shield of Fla.,

  Inc., 116 F.3d 1364, 1369 (11th Cir. 1997) (citing SEC v. ESM Grp., Inc., 835 F.2d 270, 272 (11th

  Cir. 1988)). Unsupported allegations and conclusions of law do not benefit from this favorable

  reading. See Iqbal, 556 U.S. at 679 (“While legal conclusions can provide the framework of a

  complaint, they must be supported by factual allegations.”); see also Sinaltrainal, 578 F.3d at 1260

  (“[U]nwarranted deductions of fact in a complaint are not admitted as true for the purpose of testing

  the sufficiency of [a] plaintiff’s allegations.” (alterations added; internal quotation marks omitted)

  (quoting Aldana v. Del Monte Fresh Produce, N.A., Inc., 416 F.3d 1242, 1248 (11th Cir. 2005);

  other citation omitted)).

         The scope of review on a motion to dismiss under Rule 12(b)(6) is limited to the four

  corners of the complaint and the exhibits attached. See Thaeter v. Palm Beach Cnty. Sheriff’s

  Office, 449 F.3d 1342, 1352 (11th Cir. 2006) (citation omitted).

                                          III.    ANALYSIS

         Defendants move to dismiss, with prejudice, Plaintiff’s Amended Complaint. Defendants

  first argue the Court should dismiss the Amended Complaint’s single breach-of-contract claim

  because an insurer is not required to pay title and tag transfer fees as part of the actual cash value

  of a total loss of a motor vehicle. (See generally Mot.). In support of this case-dispositive

  argument, Defendants assert Florida Statutes section 626.9743(5) governs whether the payment of

  title and tag transfer fees is part of an actual cash value payment on a total loss settlement; and

  section 626.9743(5) does not require title and tag transfer fees be included in actual cash value.

  (See id. 3–8). Second, Defendants argue the Court should dismiss Liberty Mutual because it did




                                                    5
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 6 of 18
                                                              CASE NO. 19-21900-CIV-ALTONAGA


  not issue the Insurance Policy and no valid alter-ego or other theory is stated to keep Liberty

  Mutual in the case. (See id. 14–18). The Court considers the parties’ positions below. 2

          A.      Florida Statutes Section 626.9743(5) and ACV as Used in the Insurance Policy

          The parties agree Florida law governs the determination of the issues raised, given federal

  jurisdiction is based on the diversity of the parties’ citizenship and the Insurance Policy was

  entered in Florida for a Florida-based Plaintiff. “[M]otor vehicle insurance is an area . . .

  ‘surrounded by statutory limitations[,]’ [and so] [t]he Court . . . presumes that the parties entered

  into the contract with knowledge of the statutory provisions, and those provisions became a part

  of the contract.” Geico Gen. Ins. Co. v. Schwinn, No. 8:04CV1485T17TBM, 2006 WL 1529092,

  at *6 (M.D. Fla. May 30, 2006) (alterations added).

          Pertinent here, Florida Statutes section 626.9743, titled “Claim settlement practices

  relating to motor vehicle insurance,” provides in part:

          (1) This section shall apply to the adjustment and settlement of personal and
          commercial motor vehicle insurance claims.

                                                  *       *       *

          (5) When the insurance policy provides for the adjustment and settlement of first-
          party motor vehicle total losses on the basis of actual cash value or replacement
          with another of like kind and quality, the insurer shall use one of the following
          methods:

          (a) The insurer may elect a cash settlement based upon the actual cost to purchase
          a comparable motor vehicle, including sales tax, if applicable pursuant to
          subsection (9). Such cost may be derived from:

          1. When comparable motor vehicles are available in the local market area, the cost
          of two or more such comparable motor vehicles available within the preceding 90
          days;



  2
    Defendants also request the Court “dismiss” all claims and allegations in the Amended Complaint
  regarding sales tax. (See id. 19–20). There are no claims regarding sales tax. The Court finds the request
  unpersuasive and declines to address it further.
                                                      6
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 7 of 18
                                                           CASE NO. 19-21900-CIV-ALTONAGA


         2. The retail cost as determined from a generally recognized used motor vehicle
         industry source . . . ;

         3. The retail cost using two or more quotations obtained by the insurer from two or
         more licensed dealers in the local market area.

                                           *       *       *

         (9) If sales tax will necessarily be incurred by a claimant upon replacement of a
         total loss or upon repair of a partial loss, the insurer may defer payment of the sales
         tax unless and until the obligation has actually been incurred.

         (10) Nothing in this section shall be construed to authorize or preclude enforcement
         of policy provisions relating to settlement disputes.

  Fla. Stat. § 626.9743 (alterations added).

         The Insurance Policy states LM General will pay a claim for damage to an insured vehicle

  based on the lesser of the actual cash value of the stolen or damaged property or the amount

  necessary to repair or replace the property with property of like kind and quality. (See Insurance

  Policy 14). While the Insurance Policy defines certain terms, it does not define actual cash value

  or ACV.

         To support her breach-of-contract claim, Plaintiff alleges ACV, when undefined in a policy

  as here, includes “title and transfer tag fees necessarily incurred upon replacement of the insured

  vehicle.” (Am. Compl. ¶ 40). Defendants state this allegation is simply a legal conclusion, not

  afforded the presumption of truth. (See Mot. 3 (citing Duty Free Americas, Inc. v. Estee Lauder

  Companies, Inc., 797 F.3d 1248, 1262 (11th Cir. 2015)). While the allegation need not be

  presumed true, the result of the Court’s examination of the issues proves it to be a plausible one.

         Florida Statutes section 626.9743(5) requires insurers operating in the State to “use one of

  the following methods” in adjusting and settling first-party motor vehicle total losses. Id. Given

  use of the term “shall,” section 626.9743(5) is mandatory. See, e.g., City of St. Petersburg v.

  Remia, 41 So. 3d 322, 326 (Fla. 2d DCA 2010) (noting statutory “use of the mandatory term ‘shall’

                                                   7
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 8 of 18
                                                          CASE NO. 19-21900-CIV-ALTONAGA


  normally creates an obligation impervious to judicial discretion” (citation omitted)). “Generally,

  ‘shall’ is interpreted to be mandatory where it refers to some action preceding the possible

  deprivation of a substantive right and directory where it relates to some immaterial matter in which

  compliance is a matter of convenience.” Id. (internal quotation marks and citations omitted). In

  the context of adjusting and settling first-party motor vehicle total losses on the basis of ACV or

  replacement, the Florida Legislature’s use of the phrase “shall use one of the following methods”

  is a command and not merely a matter of convenience.

         It is well-accepted that

         [l]aws which subsist at the time and place of the making of a contract, and where it
         is to be performed, enter into and form a part of it, as fully as if they had been
         expressly referred to or incorporated in its terms. This principle embraces alike
         those laws which affect its construction and those which affect its enforcement or
         discharge.

  Norfolk and Western Ry. Co. v. Am. Train Dispatchers Ass’n, 499 U.S. 117, 130 (1991) (alteration

  added; quotation marks and citation omitted). See also Shavers v. Duval Cty., 73 So. 2d 684, 689

  (Fla. 1954); Dimitri v. Commercial Ctr. of Miami Master Ass’n, Inc., 253 So. 3d 715, 718–19 (Fla.

  3d DCA 2018). And a “statute in effect at the time an insurance contract is executed governs

  substantive issues arising in connection with that contract.” Hassen v. State Farm Mut. Auto. Ins.

  Co., 674 So. 2d 106, 108 (Fla. 1996) (citation omitted). Given these long-standing principles, the

  Court agrees with Defendants that the statutory method for determining ACV described in section

  626.9743(5) serves to furnish a definition of the undefined ACV in the Insurance Policy and

  describes what items are included in ACV.

         Shelton v. Liberty Mutual Fire Insurance Company, 578 F. App’x 841 (11th Cir. 2014), is

  particularly instructive in illustrating why Defendants’ construction of ACV, dependent on the

  Florida statute’s definition, is preliminarily correct. In Shelton, the insureds made a claim under



                                                   8
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 9 of 18
                                                            CASE NO. 19-21900-CIV-ALTONAGA


  their insurance policy for a sinkhole loss to their property. See id. at 843. The policy provided

  sinkhole loss meant “structural damage” to the building, but it did not define the key phrase

  “structural damage.” Id. The insurer denied the claim on the basis the damage to the insured’s

  house did not qualify within the technical, five-part definition of “structural damage” set forth in

  Florida Statutes section 627.706(2)(k). See id. at 843–844.

          The district court granted the insureds summary judgment, finding the statutory definition

  of structural damage was inapplicable because the policy did not reference or incorporate the

  statute. See id. at 844. The Eleventh Circuit reversed. See id. at 846. The court began its analysis

  by acknowledging that the laws of Florida are a part of every Florida contract and govern the

  substantive issues arising in connection with those contracts. See id. at 845 (citations omitted). In

  turn, the court concluded “the statutory definition of ‘structural damage’ in section 627.706(2)(k)

  governs the construction of the phrase ‘structural damage’ in the [insureds’] policy. The Florida

  legislature expressly stated that the statutory definition applies when the term ‘structural damage’

  is ‘used in connection with any policy providing coverage . . . for sinkhole losses.’” Id. (first

  alteration added; emphasis in original; quoting Fla. Stat. § 627.706(2)(k)). Because “the statutory

  definition of ‘structural damage’ is a part of the” insureds’ policy, id., and there was no indication

  in the policy the parties intended to depart from the statutory definition, it was error to construe

  “structural damage” as used in the policy by looking to the phrase’s plain and ordinary meaning,

  id. at 846.

          Also persuasive is Grant v. State Farm Fire and Casualty Company, 638 So. 2d 936 (Fla.

  1994). In Grant, the Florida Supreme Court affirmed the lower courts’ decisions finding the owner

  and operator of a motorcycle involved in an accident was not entitled to uninsured motorist

  coverage. See id. at 937–938. At issue was whether a motorcycle was a motor vehicle under the



                                                    9
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 10 of 18
                                                            CASE NO. 19-21900-CIV-ALTONAGA


   Uninsured Motor Vehicle section of the policy, which denied coverage for bodily injury to an

   insured while occupying a motor vehicle if it was not insured for this coverage under the policy.

   See id. at 937. The operator maintained a motorcycle was not a motor vehicle because the No-

   Fault Coverage section of the policy defined a motor vehicle as “a vehicle with four or more

   wheels.” Id. The Florida Supreme Court agreed with the insurer that in the absence of a definition

   of motor vehicle in the Uninsured Motor Vehicle section of the policy, the statutory definition of

   motor vehicle found in Florida’s Financial Responsibility Law, defining a motor vehicle as a “self-

   propelled vehicle which is designed and required to be license for use upon a highway,” supplied

   “the applicable definition.” Id. at 937–938 (quoting Fla. Stat. § 324.021(1)).

          Plaintiff disagrees with Defendants’ position, and by extension with the foregoing analysis,

   insisting Defendants’ “selectively narrow reading of Fla. Stat. § 626.9743(5) trumps established

   Florida law which makes clear that actual cash value (“ACV”) includes costs reasonably likely to

   be incurred in replacing a vehicle.” (Resp. 2). Yet, under Florida law, “the absence of an

   alternative definition means that the statutory definition fills the gap.” Shelton, 578 F. App’x at

   846.    Thus, the Court agrees with Defendants section 626.9743(5) is incorporated into the

   Insurance Policy and the Court must look to how the statute directs the ACV of a total loss be

   calculated. (See Mot. 6). The Court now turns to that task.

          B.      Calculation of ACV Under Section 626.9743(5), Florida Statutes

          As noted, section 626.9743(5) states ACV is based on the “actual cost to purchase a

   comparable motor vehicle, including sales tax.” Id. According to Defendants, the “plain”

   statutory language of the “cost to purchase” a vehicle does not include ancillary fees, and if the

   Legislature had intended title and tag fees to be part of the “actual cash value,” it would have said




                                                    10
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 11 of 18
                                                               CASE NO. 19-21900-CIV-ALTONAGA


   so. (See Mot. 6). Defendants’ reasoning supporting their construction of the statute proceeds in

   the following manner.

           First, given the “Omitted-Case Canon” statutory canon, “nothing is to be added to what the

   text states or reasonably implies,” or “a matter not covered is to be treated as not covered,” and

   title and tag transfer fees are “a matter not covered” in the statute’s definition of “cost to purchase”

   a vehicle. (Id. (internal quotation marks and citations omitted)). Second, construing the statute as

   a whole adds further support to the conclusion that title and tag transfer fees are not included in

   the statute’s “actual cost to purchase a comparable motor vehicle” (id. 7) because section

   626.9743(5) specifically identifies sales tax as part of the actual cost to purchase but does not

   identify tag and transfer fees. (See id.). According to Defendants, if the Legislature had intended

   fees to be part of ACV, it would have said so. (See id.). Third, the statute permits insurers to

   “defer payment of the sales tax unless and until the obligation has actually been incurred” and does

   not contain a similar provision for title and tag transfer fees. (Mot. 7 (quoting Fla. Stat. §

   626.9743(9)). If the fees are part of the “actual cost to purchase a comparable motor vehicle,” as

   Plaintiff contends, section 626.9743 would permit insurers to withhold sales tax until incurred but

   prohibit a similar provision in policies for title and tag transfer fees –– and this is not a fair reading

   of the statute. (See Mot. 7).

           Defendants’ construction of section 626.9743(5) is not supported by canons of statutory

   construction or the plain language of the statute itself. The Court again turns to the statutory

   language: “When the insurance policy provides for the adjustment and settlement of first-party

   motor vehicle total losses on the basis of actual cash value . . . the insurer shall use one of the

   following methods: (a) The insurer may elect a cash settlement based upon the actual cost to




                                                      11
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 12 of 18
                                                            CASE NO. 19-21900-CIV-ALTONAGA


   purchase a comparable motor vehicle, including sales tax, if applicable . . .” Id. (emphasis and

   alterations added).

          It is fundamental that “‘legislative intent is the ‘polestar’ that guides [the] Court’s

   interpretation.’” White v. Mederi Caretenders Visiting Serv. of Southeast Fla., LLC, 226 So. 3d

   774, 779 (Fla. 2017) (citation omitted; alteration added). And “‘[t]o determine the legislative

   intent [the Court] look[s] to the plain language of the statute.’” Id. (citation omitted; alterations

   added). The Florida Legislature in section 626.9743(5) used the word “including,” which like “its

   more specific, arguably redundant cousin, including, but not limited to,” “impl[ies] that there are

   necessarily more relevant factors than those [the Legislature] enumerated.”           Macon Cnty.

   Samaritan Mem’l Hosp. v. Shalata, 7 F.3d 762 (8th Cir. 1993) (emphasis in original; alterations

   added). See also United States v. Howard, 742 F.3d 1334 (11th Cir. 2014) (“The items that follow

   each use of the word ‘includes’ in the statute are non-exhaustive examples of items that qualify as

   a ‘structure’ and thus count as a ‘building’ under [the] Alabama Code . . . .” (alterations added;

   citations omitted)); Stansell v. Rev. Armed Forces of Colombia, 704 F.3d 910, 915 (11th Cir. 2013)

   (finding a statutory definition declaring what a term “includes” is “merely illustrative” – not

   exhaustive.).

          That “including” carries this non-exhaustive meaning in statutory construction is not novel.

   In White, for example, the Florida Supreme Court examined Florida Statute section 542.335,

   defining “legitimate business interest” as “includ[ing], but [] not limited to” an enumerated list of

   interests, and concluded “[t]he statute was never designed or intended to be an exhaustive list.”

   White, 226 So. 3d at 780–781 (alterations added). In disapproving intermediate appellate courts’

   contrary constructions, the Supreme Court in White noted, “because the statute does not expressly

   exclude any claimed interests, it seems that those courts necessarily applied the principle



                                                    12
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 13 of 18
                                                             CASE NO. 19-21900-CIV-ALTONAGA


   expression unius est exclusion alterius – ‘the mention of one thing implies the exclusion of

   another.’” Id. at 781 (citation omitted; emphasis in original). Yet, expression unius does not apply

   “to a statute in which the Legislature used the word ‘include.’” Id. (citation omitted; emphasis in

   original). “[T]he Legislature uses the word ‘including’ in a statute as a word of expansion, not one

   of limitation.” Id. (alteration added; citations omitted). Consequently, “includes, but is not limited

   to” signifies “the Legislature intended to allow the protection of more interests than simply those

   set forth in the non-exhaustive list.” Id. at 783.

          Similarly, in Childers v. State, 936 So. 2d 585, 596–97 (Fla. 2006), the Florida Supreme

   Court considered whether the term “victim” as used in Florida Statute section 775.089, included a

   county in addition to a person, and therefore whether the trial court erred in denying restitution to

   Escambia County. The following discussion is instructive here:

                   In section 1.01(3), the legislature has defined “person” by providing a list
          of people and entities each of which is deemed a “person.” Because “person”
          “includes” the list of individuals and entities, we conclude that the legislature did
          not intend this list to be a limiting and exhaustive definition of the term. In standard
          usage, the use of the term “include” does not indicate that a list of subjects is
          exhaustive. . . . [T]he author Bill Bryson explains that “include indicates that what
          is to follow is only part of a greater whole. To use it when you are describing a
          totality is sloppy. . . . .” . . . If the statute provided that “person” included “only”
          those individuals and entities specifically mentioned in the statute, or defined
          “person” using the more exhaustive word, such as “means,” we would agree with
          appellant’s argument. By the use of the non-limiting term “includes,” however, the
          list used to define “person” is illustrative rather than exhaustive.

   Id. at 597 (second ellipses in original; internal citation omitted; alterations added).

          Because of the well-accepted construction given a statute’s use of the word “includes,” the

   undersigned does not agree the Florida Legislature intended to exclude from “actual cost to

   purchase a comparable motor vehicle, including sales tax, if applicable,” Fla. Stat. § 626.9743(5),

   ancillary fees as part of “actual cash value.” The Florida Legislature understood by using




                                                        13
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 14 of 18
                                                                 CASE NO. 19-21900-CIV-ALTONAGA


   “includes,” it was providing a non-exhaustive definition 3 of the term ACV.                    Defendants’

   construction of the statute is contrary to canons of statutory construction and misreads its plain

   text. While the statue is certainly incorporated in the Insurance Policy and helps to define the

   undefined ACV, it does not provide an exhaustive definition that excludes Plaintiff’s proposed

   construction as offered in her pleading.

           C.      Whether Plaintiff States a Claim for Relief

           Given Florida Statute section 626.9743(5) provides a non-exhaustive method for

   calculating the actual cost to purchase a motor vehicle, to include, but not be limited to sales tax

   where applicable, the next issue presented is whether Plaintiff states a claim for relief under a

   theory of breach of contract. A breach-of-contract claim has three elements: a valid contract, a

   material breach, and damages. See Beck v. Lazard Freres & Co., LLC, 175 F.3d 913, 914 (11th

   Cir. 1999) (citation omitted); J.J. Gumberg Co. v. Janis Serv., Inc., 847 So. 2d 1048, 1049 (Fla.

   4th DCA 2003) (citation omitted). Absent ambiguity in an insurance policy’s language, “insurance

   contracts must be construed in accordance with the plain language of the policy.” Swire Pac.

   Holdings. Inc. v. Zurich Ins. Co., 845 So. 2d 161, 165 (Fla. 2003). Where “policy language is

   susceptible to more than one reasonable interpretation, one providing coverage and [] another

   limiting coverage, the insurance policy is considered ambiguous.” Auto-Owners Ins. Co. v.

   Anderson, 756 So. 2d 29, 34 (Fla. 2000) (alteration added; citations omitted). “Ambiguous policy

   provisions are interpreted liberally in favor of the insured and strictly against the drafter who

   prepared the policy.” Id. (citations omitted).


   3
      The Court recognizes Plaintiff disputes section 626.9743 defines ACV, insisting the statute merely
   prescribes the method by which an insurer must determine the cost of comparable vehicles, and which
   applies when policies promise payment of ACV or replacement costs. According to Plaintiff, “[p]rescribing
   the methodology by which to find the costs of comparable vehicles is not a definition . . . .” (Resp. 14, n.7
   (alteration added)). The Court does not resolve whether the statute provides a definition, but rather assumes
   it does – a non-exhaustive definition.
                                                        14
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 15 of 18
                                                             CASE NO. 19-21900-CIV-ALTONAGA


           To state a viable breach-of-contract claim, Plaintiff must plausibly allege the failure to pay

   title transfer and registration fees is a breach of the Insurance Policy’s promise to pay the ACV of

   Plaintiff’s insured vehicle. Again, the Insurance Policy does not define ACV. While “[t]he lack

   of a definition of an operative term in a policy does not necessarily render the term ambiguous and

   in need of interpretation by the courts,” “where policy language is subject to differing

   interpretations, the term should be construed liberally in favor of the insured and strictly against

   the insurer.” State Farm Fire & Cas. Co. v. CTC Dev. Corp., 720 So. 2d 1072, 1976 (Fla. 1998)

   (alteration added; citations omitted). Furthermore, “when an insurer fails to define a term in a

   policy, . . . the insurer cannot take the position that there should be a narrow, restrictive

   interpretation of the coverage provided.” Id. (internal quotation marks and citations omitted;

   alteration in original).

           As explained, the statute Defendants ask the Court to use to define ACV provides a non-

   exhaustive definition. Consequently, while that statutory “definition” applies, it is also appropriate

   to look to how Florida case law defines ACV to determine if Plaintiff’s breach-of-contract claim

   is plausible, bearing in mind ACV should be construed liberally in favor of Plaintiff and strictly

   against the insurer who failed to define the term in its Insurance Policy.

             As noted by Plaintiff, Florida and federal courts applying Florida law have defined the

   standard for ACV as repair or replacement, minus the cost of depreciation, which includes sales

   tax and registration fees. (See Resp. 6–7; 11–13 (citing cases)). In Sos v. State Farm Mutual

   Automobile Insurance Company, No. 6:17-cv-890-Orl-40KRS, 2019 WL 3940227, at *3 (M.D.

   Fla. Mar. 13, 2019), the insurance policy, like the one here, did not define ACV. The district court

   noted “[w]hen faced with a policy leaving actual cash value undefined, Florida courts have found

   the term to mean replacement cost minus depreciation.” Id. (alteration added; citing Trinidad v.



                                                    15
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 16 of 18
                                                            CASE NO. 19-21900-CIV-ALTONAGA


   Fla. Peninsula Ins. Co., 121 So. 3d 433, 443 (Fla. 2013); Goff v. State Farm Fla. Ins. Co., 999 So.

   2d 684, 690 (Fla. 2d DCA 2004)). In Trinidad, the Florida Supreme Court defined ACV of a house

   damaged by fire as “fair market value or [r]eplacement cost minus depreciation, where

   depreciation is defined as a ‘decline in asset value because of use, wear, obsolescence, or age.”

   121 So. 3d at 438 (internal quotation marks and citation omitted; alteration in original).   In Goff,

   the court stated determining the ACV of a home insured under a policy that did not define ACV

   was not an “insoluble problem” and agreed ACV “is an often-used appraisal term, generally

   synonymous with market value or fair market value,” which “accounts for the property’s

   depreciated condition.” 999 So. 2d at 689 (internal quotation marks, citations, and footnote call

   number omitted).

          Returning to Sos, the court there concluded “sales tax and fees are costs an insure[d] is

   reasonably likely to incur in replacing his leased vehicle, and therefore are components of actual

   cash value under the Policy.” 2019 WL 3940227, at *5 (alteration added; citation omitted). In

   asserting her breach-of-contract claim, then, Plaintiff plausibly alleges –– consistent with the

   statute that is incorporated in the Insurance Policy –– the failure to include mandatory state fees

   constitutes a breach of the promise to pay ACV.

          D.      Whether Liberty Mutual Should be Dismissed

          The parties agree Liberty Mutual did not issue the Insurance Policy; rather, LM General

   issued it. Defendants argue there is no privity of contract between Liberty Mutual and Plaintiff to

   support a breach-of-contract claim. (See Mot. 15–17). Further, Defendants argue there is no alter-

   ego or other theory alleged in the Amended Complaint to keep Liberty Mutual in the case. (See

   id. 17–18). Defendants are correct in both assertions. See, e.g., Katchmore Luhrs, LLC v. Allianz

   Global Corp. & Specialty, No. 15-CIV-23420, 2017 WL 432671, at * 7 (S.D. Fla. Jan. 31, 2017)



                                                    16
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 17 of 18
                                                              CASE NO. 19-21900-CIV-ALTONAGA


   (“Allianz is not a party to the contract. There is no privity between Allianz and Katchmore and

   Allianz therefore has no contractual obligations to Plaintiff.”); Johnson v. Enter. of Jacksonville,

   Inc. v. FPL Grp., Inc., 162 F.3d 1290, 1320 (11th Cir. 1998) (to pierce the corporate veil and hold

   the parent corporation liable for the actions of its subsidiary, a plaintiff must allege: “the subsidiary

   was a ‘mere instrumentality’ of the parent, and . . . the parent engaged in ‘improper conduct’

   through its organization or use of the subsidiary.” (emphasis in original; alteration added; citation

   omitted)).

           Plaintiff relies on AA Suncoast Chiropractic Clinic, P.A. v. Progressive American

   Insurance Company, No. 8:15-cv-2543-T-26MAP, 2016 WL 740719, at *2 (M.D. Fla. Feb. 25,

   2016), where the court allowed a claim against the parent corporation on the theory it could be

   held liable “for its own direct participation in its own wrongful policies and procedures through

   the direction and control of its subsidiaries.” Id. (citations omitted). While that may have been

   the case in AA Suncoast Chiropractic Clinic, where the plaintiff was seeking injunctive relief to

   stop the parent and subsidiary from their routine practice of avoiding the PIP statute, see id. at *1–

   2, here Plaintiff merely states a single breach-of-contract claim against both Defendants. Plaintiff

   does not allege the existence of a contract with Liberty Mutual upon which it can obtain relief

   should it prevail in proving a breach of the Insurance Policy. Consequently, the Court agrees

   Liberty Mutual must be dismissed from the action.

                                          IV.     CONCLUSION

           Based upon the foregoing analysis, it is

           ORDERED AND ADJUDGED that Defendants, Liberty Mutual Insurance Company and

   LM General Insurance Company’s Motion to Dismiss Amended Complaint with Prejudice [ECF

   No. 24] is GRANTED in part and DENIED in part. Liberty Mutual is dismissed from the action.



                                                      17
Case 1:19-cv-21900-CMA Document 61 Entered on FLSD Docket 10/04/2019 Page 18 of 18
                                                  CASE NO. 19-21900-CIV-ALTONAGA


         DONE AND ORDERED in Miami, Florida, this 4th day of October, 2019.




                                                  _________________________________
                                                  CECILIA M. ALTONAGA
                                                  UNITED STATES DISTRICT JUDGE

   cc:   counsel of record




                                           18
